          Case 2:19-cv-02461-WBS-KJN Document 13 Filed 05/12/20 Page 1 of 6


 1   RANDY J. RISNER                              Thomas C. Seabaugh, Esq., SBN
     Interim City Attorney, SBN 172552            272458
 2   BY: KATELYN M. KNIGHT                        THE LAW OFFICE OF THOMAS C.
     Deputy City Attorney, SBN 264573             SEABAUGH
 3                                                601 West Fifth Street, Eighth
     CITY OF VALLEJO, City Hall                   Floor
 4   555 Santa Clara Street, 3rd Floor            Los Angeles, California 90071
     Vallejo, CA 94590                            Telephone: (213) 225-5850
 5   Tel: (707) 648-4545                          Email: tseabaugh@seabaughfirm.com
     Fax: (707) 648-4687                          Attorney for Plaintiff
 6   Email:
     katelyn.knight@cityofvallejo.net
 7
     Richard W. Osman, State Bar No.
 8   167993
     Sheila D. Crawford, State Bar No.
 9
     278292
10   Henry B. Bernstein, State Bar No.
     313730
11   BERTRAND, FOX, ELLIOT, OSMAN &
     WENZEL
12   The Waterfront Building
     2749 Hyde Street
13   San Francisco, California 94109
14   Telephone: (415) 353-0999
     Facsimile: (415) 353-0990
15   Email: rosman@bfesf.com
             scrawford@bfesf.com
16           hbernstein@bfesf.com
17   Attorneys for Defendant
     CITY OF VALLEJO
18

19
                              UNITED STATES DISTRICT COURT
20
                             EASTERN DISTRICT OF CALIFORNIA
21

22   JOSE VILLALOBOS                         Case No. 2:19-cv-02461-WBS-KJN

23        Plaintiff,                         Joint Status Report

24   v.                                      Date: May 26, 2020
                                             Time: 1:30 p.m.
25   CITY OF VALLEJO; and DOES 1-10,         Courtroom: 5
                                             Judge: William B. Schubb
26
          Defendants.
27

28

                                              1
     Joint Status Report
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
           Case 2:19-cv-02461-WBS-KJN Document 13 Filed 05/12/20 Page 2 of 6


 1         The parties hereby submit their initial Joint Status Report in

 2   this matter.

 3     A. Summary of the Claims

 4         Plaintiffs’ Statement

 5         Plaintiff alleges that officers of the Vallejo Police Department,

 6   mistaking Plaintiff for someone else, unlawfully detained Plaintiff

 7   and   used    excessive       force     against      him    while    he     was     attending    a

 8   religious service with his family on November 4, 2018.

 9         Plaintiff claims damages from defendant CITY OF VALLEJO (“the

10   City”)    and      Doe    Defendants    one    through        ten,   arising        from   Fourth

11   Amendment       violations      through       28     U.S.C.       section      1983;   battery;

12   negligence; and violation of the Bane Act.

13         Defendants’ Statement

14         The    City    contends     all     force      was    reasonably       necessary      given

15   Plaintiff’s conduct and to overcome his resistance. On October 28,

16   2018, police received reports from St. Catherine’s Church in Vallejo

17   that a man had harassed and solicited underage churchgoers for sex on

18   October     28,    2018.     Witnesses     described        the    man    as    a   40-year-old

19   Hispanic man with a goatee, approximately 5' 6" tall with a medium

20   build, wearing a gray jacket, jeans, and light-colored fedora hat. The

21   suspect     also    was     described    as    dirty       and    appeared     homeless.        On

22   November 3, 2018, a priest reported that the man had returned to St.

23   Catherine’s Church, but fled upon being confronted by the priest.

24         On November 4, 2018, at approximately 7:30 p.m., detectives of

25   the   Vallejo      Police    Department       were    conducting      surveillance         at   St.

26   Catherine’s Church. As a detective stood near the entrance to the

27   church, Plaintiff walked by. Plaintiff is a Hispanic man who appears

28   approximately 40 years old, with a goatee, and was wearing a black

                                                     2
     Joint Status Report
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
          Case 2:19-cv-02461-WBS-KJN Document 13 Filed 05/12/20 Page 3 of 6


 1   jacket and a hat. Plaintiff walked into church alone, and immediately

 2   headed for the restroom. Plaintiff smelled of alcohol and detectives

 3   believed he was possibly homeless.

 4        As    Plaintiff   exited    the   bathroom,    the   detectives   identified

 5   themselves and requested Plaintiff speak with them outside. Plaintiff

 6   became agitated, and detectives took hold of Plaintiff’s wrists to

 7   prevent his escape. Despite verbal commands, Plaintiff continued to

 8   physically resist the detectives, and reasonable force was used to

 9   overcome Plaintiff’s resistance, take him to the ground, and place him

10   in handcuffs.

11   B.   Status of Service upon all defendants and cross-defendants

12        The complaint was filed on December 9, 2019 (Docket No. 1.) All

13   named defendants have been served with the complaint. The City timely

14   filed its answer to Plaintiff’s complaint on April 15, 2020.

15   C.   Possible Joinder of Additional Parties

16        Plaintiff intends to discover the identities of the involved

17   officers and to substitute them for the fictitiously named defendants.

18   Otherwise, the parties do not anticipate the joinder of additional

19   parties.

20   D.   Contemplated Amendments to the Pleadings

21        Plaintiff intends to discover the identities of the involved

22   officers and to substitute them for the fictitiously named defendants.

23   Otherwise, the parties do not anticipate any amendments to the

24   pleadings.

25   E.   Statutory Basis for Jurisdiction and Venue

26        The Court has subject matter jurisdiction based on Title 28,

27   United States Code, sections 1331 and 1343. Venue is proper pursuant

28   to Title 28, United States Code section 1391(b)(2), as the actions

                                              3
     Joint Status Report
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
          Case 2:19-cv-02461-WBS-KJN Document 13 Filed 05/12/20 Page 4 of 6


 1   giving rise to the complaint occurred within the city of Vallejo,

 2   County of Solano, California.

 3   F.   Anticipated Discovery and the Scheduling of Discovery

 4        1.    What Changes, If Any, Should Be Made in the Timing, Form, or
                Requirement for Disclosures Under Rule 26(a), Including A
 5
                Statement as to When Disclosures under Rule 26(a)(1) Were
 6              Made or Will Be Made

 7        No changes to form or timing requirements are necessary. The

 8   parties propose to provide the disclosures on June 1, 2020.

 9
          2.    The Subjects on which Discovery May Be Needed; When
10              Discovery Should Be Completed, and Whether Discovery Should
                Be Conducted in Phases
11

12        The    subjects     upon    which    discovery     is      necessary   include

13   investigation leading up to the incident, the detention of Plaintiff,

14   probable cause for plaintiff’s arrest, the facts and circumstances

15   regarding the use of force, the nature and extent of Plaintiff’s

16   injuries, and Plaintiff’s claimed damages.

17        Defendant intends to conduct written discovery and intend to take

18   the deposition of Plaintiff and all percipient witnesses. Defendant

19   also intends to seek disclosure of Plaintiff’s medical records. An

20   independent medical examination may be necessary.

21        Plaintiff intends to conduct written discovery and intends to

22   take the depositions of the involved officers with the Vallejo Police

23   Department as well as any percipient witnesses.

24        3.    What Changes, if any, Should Be Made in the Limitations on
                Discovery Imposed under the Civil Rules or by Local Rule,
25              and what Other Limitations, if any, Should Be Imposed

26        The parties do not believe any changes should be made to the

27   limitations on discovery imposed under the FRCP.

28   //

                                              4
     Joint Status Report
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
          Case 2:19-cv-02461-WBS-KJN Document 13 Filed 05/12/20 Page 5 of 6


 1        4.    The Timing of the Disclosure of Expert                  Witnesses   and
                Information Required by Rule 26(a)(2)
 2

 3        The parties propose expert disclosures be due on June 24, 2021
 4   and rebuttal expert be disclosed by July 8, 2021.
 5        5.    Proposed Dates for Discovery Cut-off
 6        The parties propose non-expert discovery be completed by May 7,
 7   2021.
 8   G.   Contemplated Dispositive or Other Motions and Proposed Date by
          which all Non-Discovery Motions Shall be Heard
 9
10        Defendants likely will file a motion for summary judgment. The

11   parties propose that all non-discovery motions be heard by August 6,

12   2021.

13   H.   Methods that can be Used from the Outset to Avoid Unnecessary
          Proof and Cumulative Evidence, and Anticipated Limitations or
14
          Restrictions on the Use of Testimony under Federal Rule of
15        Evidence 702

16        The parties do not believe any additional methods are necessary.

17   I.   Proposed Date for Final Pre-Trial Conference

18        The parties propose September 3, 2021 for a Final Pre-Trial

19   Conference.

20   J.   Proposed Date for Trial and Estimated Number of Days of Trial and
21        Whether Any Party Has Demanded a Jury

22        The parties propose September 17, 2021 for trial. The parties

23   request this matter be tried by jury and anticipate it will take

24   approximately five days.

25   K.   Appropriateness of Special Procedures

26        The parties do not believe any special procedures are necessary.

27   L.   Proposed Modifications of Standard Pre-Trial Procedures

28        The   parties   do   not   believe   modification    of    standard   pretrial

                                               5
     Joint Status Report
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
          Case 2:19-cv-02461-WBS-KJN Document 13 Filed 05/12/20 Page 6 of 6


 1   procedures is necessary or beneficial in this case.

 2        The parties propose the following schedule:

 3               Fact Discovery Cutoff                               May 7, 2021

 4               Expert Disclosures                                  May 21, 2021

 5               Disclosure of Rebuttal Experts                      June 11, 2021

 6               Expert Discovery Cutoff                             July 2, 2021

 7               Last Day to Hear Dispositive Motion                 August 6, 2021

 8               Pre-Trial Conference                                September 3, 2021

 9               Trial                                               September 17, 2021

10

11   Dated:    May 12, 2020                  BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
12                                           By: /s/Richard W. Osman
                                                 Richard W. Osman
13                                               Sheila D. Crawford
                                                 Henry B. Bernstein
14
                                                 Attorneys for Defendant
15                                               CITY OF VACAVILLE

16   Dated:    May 12, 2020                  LAW OFFICE OF THOMAS C. SEABAUGH

17                                           By: /s/ Thomas C. Seabaugh
                                                 Thomas C. Seabaugh, Esq.
18                                               Attorney for Plaintiff
                                                 JOSE VILLALOBOS
19
20                        ELECTRONIC CASE FILING ATTESTATION
21
          I,   Richard   W.   Osman,    hereby       attest   that   I   have   on   file   all
22
     holograph   signatures     for    any   signatures       indicated    by   a    conformed
23
     signature (“/s/”) within this E-filed document or have been authorized
24
     by counsel to show their signature on this document as /s/.
25
     Dated: May 12, 2020          BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
26                                /s/ Richard Osman____________________
27                                Richard W. Osman

28

                                                 6
     Joint Status Report
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
